In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00206-CR




             EX PARTE DAVID ADAME




         On Appeal from the 76th District Court
                 Titus County, Texas
               Trial Court No. 19,078




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                          MEMORANDUM OPINION
           This appeal follows the trial court’s denial of David Adame’s application for habeas corpus

relief. In November 2017, Adame pled guilty to the state jail felony of possession of less than one

gram of a controlled substance (cocaine). 1 Pursuant to a plea agreement, the trial court deferred a

finding of guilt and placed Adame on community supervision. In August 2019, Adame petitioned

the trial court for habeas relief. Adame claimed that his trial counsel did not sufficiently advise

him of the immigration perils attendant to his plea and, therefore, that he did not voluntarily enter

his plea of guilty. The trial court rejected Adame’s argument and found that he made his plea

voluntarily. We affirm the trial court’s ruling.

I.         Standard of Review

           Our review of a trial court’s ruling on an application for habeas corpus relief is highly

deferential. “[A]s a general rule, the appellate courts . . . should afford almost total deference to a

trial court’s determination of the historical facts that the record supports[,] especially when the

trial court’s fact[-]findings are based on an evaluation of credibility and demeanor.” Ex parte

Garcia, 353 S.W.3d 785, 787 (Tex. Crim. App. 2011) (orig. proceeding) (quoting Guzman v. State,

955 S.W.2d 85, 89 (Tex. Crim. App. 1997)). “When the trial court’s findings of fact in a habeas

corpus proceeding are supported by the record, they should be accepted by this Court.” Ex parte

Amezquita, 223 S.W.3d 363, 367 (Tex. Crim. App. 2006) (orig. proceeding). 2 “In an article




1
    See TEX. HEALTH & SAFETY CODE ANN. § 481.115.
2
We review de novo a trial court’s ruling on questions of law. See Ex parte Mayhugh, 512 S.W.3d 285, 296 (Tex.
Crim. App. 2016)
                                                     2
11.072[3] habeas case, . . . the trial judge is the sole finder of fact.” Garcia, 353 S.W.3d at 788.

“An appellate court reviewing a trial court’s ruling on a habeas claim must review the record

evidence in the light most favorable to the trial court’s ruling and must uphold that ruling absent

an abuse of discretion.” Kniatt v. State, 206 S.W.3d 657, 664 (Tex. Crim. App. 2006) (orig.

proceeding).

         In Padilla v. Kentucky, the United States Supreme Court found ineffective assistance of

counsel where the trial attorney failed to tell Padilla that deportation was virtually mandatory when

Padilla pled guilty to “the transportation of a large amount of marijuana in his tractor-trailer.”

Padilla v. Kentucky, 559 U.S. 356, 359 (2010). Although Padilla was decided on grounds of

ineffective assistance of counsel, its holding that trial counsel must “give correct advice” when

“the deportation consequence is truly clear” has been applied in considering whether an accused’s

plea of guilty was entered voluntarily. Id. at 369; see Ex parte Zantos-Cuebas, 429 S.W.3d 83,

87, 89–91 (Tex. App.—Houston [1st Dist.] 2014, orig. proceeding); Ex parte Leal, 427 S.W.3d
455 (Tex. App.—San Antonio 2014, orig. proceeding).

II.      The Trial Court’s Findings of Fact and Conclusions of Law

         Following the hearing, the trial court entered the following findings of fact:

         2.       Adame hired Bird Old, III[,] as counsel in this case and Old represented
                  Adame in the proceeding.

                  ....


3
 See TEX. CODE CRIM. PROC. ANN. art. 11.072, § 1. Article 11.072 is “the exclusive means by which the district courts
may exercise their original habeas jurisdiction under Article V, Section 8, of the Texas Constitution in cases involving
an individual who is either serving a term of community supervision or who has completed a term of community
supervision.” State v. Guerrero, 400 S.W.3d 576, 582 (Tex. Crim. App. 2013) (quoting Ex parte Villanueva, 252
S.W.3d 391, 397 (Tex. Crim. App. 2008) (orig. proceeding)). “An applicant seeking habeas corpus relief on the basis
of an involuntary guilty plea must prove his claim by a preponderance of the evidence.” Kniatt, 206 S.W.3d at 664.
                                                           3
4.    Adame held the status of legal permanent resident when this indictment was
      filed.

5.    Adame is now in the custody of federal authorities and is facing deportation
      and exclusion from the United States.

6.    Adame testified that he told Old of his status and ask[ed] him to prevent this
      charge from permanently damaging his ability to become a citizen of the
      United States.

7.    Adame testified that Old told him that after completing probation the charge
      would be nothing more than a blemish on his record. Adame testified that
      Old never told him he would be deported as a result of this charge.

8.    The written admonishments contained in the court’s file which were entered
      the day the plea was taken advise[d] Adame as follows[:] “If you are not a
      citizen of the United States, a plea of guilty or nolo contendere (no contest)
      for this offense will result in your deportation, your exclusion from
      admission to the country, or the denial of naturalization under federal law.”
      Near this explanation appear the initials of Adame, attorney Old and the
      interpreter.

9.    Adame testified that even though an interpreter explained the plea
      agreement papers he signed in court to him, he nevertheless was relying on
      his attorney’s advice when he entered a plea of guilty.

10.   Attorney Bird Old[,] III[,] testified that he and Adame discussed his
      immigration issues multiple times.

11.   Old testified that he advised Adame that entering a plea of guilty to a drug
      offense was sufficient to cause him to be deported from the United States.
      Old testified that he told Adame that he should assume he would be deported
      if he plead guilty to this offense.

12.   Old further testified that he told Adame he might want to consult with an
      immigration attorney before entering any plea to the charge.

13.   Old testified that ultimately, when given a chance to plead guilty and receive
      deferred adjudication of guilt, Adame stated that he would accept that
      proposal and “take his chances.”



                                        4
       14.     Old testified that the court’s interpreter took ample time to review the plea
               document with Adame[.]

       15.     Adame, Old, and the interpreter all initialed the section of the plea
               explaining that a plea of guilty to this charge “will result in your deportation,
               . . . .”

The court made the following conclusions of law:

       1.      The testimony of Old is found to be credible.

       2.      Old’s testimony that he advised Adame that a guilty plea was sufficient to
               activate deportation is consistent with the information provided to Adame
               in the plea documents.

       3.      The plea admonishments clearly state that a plea of guilty will result in
               deportation, exclusion from the country, and denial of naturalization.

       4.      The court finds that Old properly informed Adame of the immigration
               consequences of entering a guilty plea to this charge.

       5.      The evidence is not sufficient to find that counsel Old’s actions fell below
               an objective standard of reasonable attorney conduct in this situation.

       6.      Since Adame was properly warned of the consequences of his guilty plea,
               the court finds such plea was given freely and voluntarily.

We now review the record to determine if it supports the trial court’s findings and conclusions.

III.   The Record

       At the habeas hearing, Old testified that Adame was “well warned” of likely deportation

as a result of his plea of guilty to the pending charge. As the trial court found, Old told Adame to

“presume” he would be deported. Old said Adame “questioned [Old] about somebody he knew

who had been on probation, that served it out, and didn’t get deported.” Old said he had heard of

such instances, yet, he told Adame that he should still presume he would be deported. Describing

Adame’s situation at the time he faced the criminal charge, Old said, “[Adame’s] problem was he

                                                  5
had to renew his status in this country, and I presume whether he told them or not [about his plea

of guilty], when they ran his record, it would show up.” Old acknowledged understanding that

Adame’s priority had been to be able to remain legally in the United States. Regarding Adame’s

decision to enter a plea of guilty, Old testified that Adame “told me he wanted to take a chance”

and that Old told Adame that if he went to trial and was convicted, he would likely still face

deportation. Old testified unequivocally that he advised Adame to consult an immigration

attorney.

         Adame testified at the habeas hearing that Old “never . . . gave [him] good information.”

Adame claimed that when he signed the plea papers, he did not understand that he faced

deportation and that had he known such, he would not have signed the documents. The habeas

court read to Adame the following sentence from the plea documents: “If you are not a citizen of

the United States, a plea of guilty or nolo contendere, no contest, for this offense will result in your

deportation, your exclusion from admission to the country or the denial of naturalization under

federal law.” The trial court asked Adame what he understood that sentence to mean, and Adame

answered, “That means that you’re deported or you’re excluded from the country.”

IV.      Analysis

         “A finding that a defendant was duly admonished[4] creates a prima facie showing that a

guilty plea was entered knowingly and voluntarily.” Martinez v. State, 981 S.W.2d 195, 197 (Tex.



4
 A trial court accepting a defendant’s plea of guilty or nolo contendere must admonish the accused regarding the range
of punishment and that any punishment recommendation by the prosecution is not binding upon the State. Further, it
must appear “that the defendant is mentally competent and the plea is free[ly] and voluntary[ily]” made. TEX. CODE
CRIM. PROC. ANN. art. 26.13(b) (Supp.). Substantial compliance, as opposed to verbatim language, is effective to
sufficiently warn the accused. Id.; see also Richards v. State, 562 S.W.2d 456, 458 (Tex. Crim. App. 1977) (op. on
reh’g).
                                                          6
Crim. App. 1998) (per curiam). Where an accused claims, in the face of a record showing such

admonishments were made, that his plea was not voluntarily made, “the burden shifts to the

defendant to demonstrate that he did not fully understand the consequences of his plea such that

he suffered harm.” Id.

         Adame’s appeal focuses on Old’s alleged failure to advise Adame that his plea of guilty

not only rendered him deportable, but excludable (Adame “would be permanently excluded from

the United States,” according to his brief). Adame’s brief does not explain the difference between

deportable and excludable. From his briefing, the record, and our brief review of the cited and

other statutes, we interpret “excludable” to mean not eligible for admission to the United States. 5

         Adame provides no authority that a warning that a defendant will be “excludable” from the

United States is required. Padilla requires counsel “to give correct advice” where “the deportation

consequences [are] truly clear.” Padilla, 559 U.S. at 369. Old gave Adame correct advice: he

would be subject to deportation based on the conviction for possession of a controlled substance

if he entered a plea of guilty to the charged offense. 6 We have reviewed the record and find nothing

to clearly show the trial court’s finding, that Adame made his plea of guilty knowingly and

voluntarily, was an abuse of the court’s discretion.




5
  The two statutes cited in Adame’s brief do not use or define that term, except in notes citing United States Public
Laws, which substituted the term “inadmissible” for “excludable.” See, e.g., Omnibus Consolidated Appropriations
Act (1997), Pub. L. No. 104–208 (HR 3610), 110 Stat. 3009. Also, “[a]ny alien . . . who admits having committed . .
. a violation of . . . any law . . . of a State, . . . relating to a controlled substance . . . is inadmissible.” 8 U.S.C.A.
§ 1182(a)(2)(A) (West, Westlaw current through P.L. 116-112, 116-127).
6
 Deferred adjudication supervision, for immigration purposes, is considered a conviction. See 8 U.S.C.A.
§ 1101(A)(48)(A) (West, Westlaw current through P.L. 116-130); State v. Guerrero, 400 S.W.3d 576, 588 (Tex. Crim.
App. 2013).
                                                             7
         As we noted above, Old testified that he told Adame to assume he would face deportation.

Old also testified that he “made it clear” to Adame that he faced deportation. Old characterized

the interpreter at the plea hearing as “very thorough” and testified that as far as Old knew, the

translator had read the admonishments—specifically those warning of deportation and exclusion—

to Adame. 7 Old pointed to his initials, Adame’s initials, and the interpreter’s initials on each of

those written admonishments. The initials “DA” appear at the beginning of that admonishment

paragraph and at the end of the paragraph, next to the initials of Old and the interpreter. 8

         The issue before the habeas court was one of credibility and demeanor. Essentially, the

issue required the habeas court to determine whether it believed Old’s or Adame’s testimony.

Given that the habeas court was in a much better position to answer that question than this Court

is, we defer to the habeas court on matters of credibility and demeanor. The habeas court’s

conclusions of law included, “The testimony of Old is found to be credible.” No finding was made

regarding Adame’s credibility. Reviewing the record in the light most favorable to the court’s




7
 At the habeas hearing, the State was represented by the same prosecutor who handled the plea negotiations with Old
for the controlled substance prosecution. Regarding the interpreter at the plea hearing, the prosecutor asked Old, “And
it takes [that interpreter] 20 to 30 minutes to review the plea papers in each case of this nature; is that correct? With
the defendant?” Old answered, “It takes a good while, yes.”
8
 This initialed paragraph reads, in part:
          If you are not a citizen of the United States, a plea of guilty or nolo contendere (no contest) for
          this offense will result in your deportation, your exclusion from admission to the country, or
          the denial of naturalization under federal law. . . . The criminal offense to which you are pleading
          guilty or “no contest” may or may not be subject to the mandatory deportation provisions of federal
          law, but for the purposes of entering your guilty plea or “no contest” plea in this matter, you should
          assume that such plea WILL SUBJECT you to the mandatory deportation provisions of federal law
          and that the federal authorities will be required to initiate deportation proceedings against you.
(Emphasis added). As noted previously, the bolded language was read by the court to Adame, who told it that he
understood the language to mean that “you’re deported or you’re excluded from the country.”
                                                           8
ruling and deferring to that court’s ruling on the credibility of the witnesses, we cannot say that

the trial court abused its discretion in finding that Adame made his plea voluntarily.

       We affirm the trial court’s ruling and judgment.




                                              Ralph K. Burgess
                                              Justice

Date Submitted:        February 20, 2020
Date Decided:          April 1, 2020

Do Not Publish




                                                 9